Citation Nr: 0020450	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1962 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In December 1977, the RO advised the veteran that his 
claim of entitlement to service connection for a back 
disorder was denied.  He did not appeal.

2.  The evidence submitted subsequent to the December 1977 
determination bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The record contains competent evidence of a relationship 
between a currently diagnosed back disability and service.


CONCLUSIONS OF LAW

1.  The December 1977 RO decision that denied service 
connection for a back disorder became final.  38 U.S.C.A. 
§ 7105(c) (West 1991) (formerly 38 U.S.C.A. § 4005(c))  
38 C.F.R. § 20.1103 (1999) (formerly 38 C.F.R. § 19.153).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (1999).

3.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's April 1962 report of examination at enlistment 
is negative for notation of back problems.  At discharge he 
complained of having or having had recurrent back pain.  The 
evaluation report notes a history of cramps in legs secondary 
to back trouble diagnosed as spinal difusion (sic) in 1968.  
The summary of defects and diagnoses noted that the veteran 
had no pertinent medical or surgical history and no physical 
or mental defects warranting separation.

In August 1977, the veteran applied for compensation 
benefits.  He reported that he injured his back in July 1966 
while in service.  He stated that his back started to "get 
bad again" in Vietnam from the humidity.  He reported being 
told that he required lumbar fusion and that it might heal, 
but he could have problems in the future.  The veteran then 
stated that in May 1970, after service, he started having 
back problems again.  

In a decision dated in December 1977, the RO denied service 
connection for residuals of injury to the lumbar spine and 
notified the veteran of that determination.  

In response to a statement received in November 1986, the RO 
advised the veteran, per letter dated in February 1987, that 
new and material evidence was required to reopen his claim.  
The veteran did not respond.

In October 1995, the veteran requested that his claim be 
reopened.  He argued that his service discharge examination 
was incorrect with respect to dates of treatment and the 
facilities mentioned.  At that time he submitted a private 
medical record dated in April 1994, showing complaints of 
left leg pain, stated to have started two months earlier.  
Examination revealed a normal range of back motion, with 
straight leg raising pain bilaterally.  The assessment was 
that there was a question of radiculopathy.  X-rays showed 
degenerative changes at L4 to S1.  Records dated in February 
and April 1995 also show right leg pain.  A neurologic record 
dated in February 1995 notes that the veteran's computerized 
tomography scan showed spinal stenosis at L3 to L4 and a 
probable superimposed right paracentral disc herniation at L4 
to L5.  In April 1995, the veteran underwent lipectomy over 
the right sciatic nerve.  

In November 1995, the RO informed the veteran that new and 
material evidence was required to reopen his claim.  

In December 1995, the veteran presented for a VA examination.  
The examiner did not review the claims file or other medical 
records but noted the veteran's history of in-service injury 
with chronic and progressive low back pain since that time.  
The diagnosis was residuals from injury of the lower back, 
with a history of spinal stenosis and a disc protrusion.  

In January 1996, the veteran submitted a report of magnetic 
resonance imaging of the spine dated in November 1995.  The 
impression was moderate-sized left paracentral disc 
herniation at L3 to L4 and moderately advanced degenerative 
disc disease involving L4 to L5 and L5 to S1.  Also submitted 
was a private physician's report dated in October 1995, which 
notes that the veteran developed incapacitating low back pain 
and that he retired from employment as an electrician.

In May 1996, the RO denied reopening of the veteran's claim.  

In March 1997, the veteran presented for a personal hearing.  
The veteran reported being diagnosed with spinal fusion while 
in service.  He argued that he had not received notification 
from VA as to his claim in 1977.  He reported that he injured 
his back in 1970 while working and received Workman's 
Compensation.  He reported that he had not advised his 
employer that he injured his back in service.  

In May 1997, the RO received additional service records, 
including physical profile serial reports dated in August and 
September 1967 and noting back pain with a congenital 
deformity of the lumbar spine.  

In January 1999, the Board remanded the claim for further 
development, to include records of VA treatment dated in 
1970.  In March 1999, the RO received records of VA treatment 
dated in 1997, showing complaints of chronic back pain.  In 
May 1999, the RO received VA records dated in July 1980, 
showing a request for orthopedic treatment.  In July 1999 the 
RO was advised that there were no VA records of treatment of 
the veteran during the 1970s.  Also received was a Workman's 
Compensation report dated in April 1970, showing treatment 
for low back pain.  At that time the veteran gave a history 
of in-service injury, with an L4 to L5 problem when picking 
up a wrench, but without diagnosis.  The veteran also 
submitted additional packets of his own statements and 
duplicate copies of records in the file.  Finally, received 
subsequent to the Board remand were records of VA treatment 
and private treatment in 1995 and 1996 copies of the 
veteran's in-service performance evaluations for the years 
1963 and 1966 .  

Pertinent Laws and Regulations

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.56(c) provides that where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records that 
presumably have been misplaced and have now been located and 
forwarded to VA.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) has been fulfilled.  

The United States Court of Appeals for the Federal Circuit 
has recently suggested that it could be a denial of due 
process to reopen the veteran's claim and decide whether it 
is well grounded without first giving him the opportunity to 
present argument and evidence on the question of well 
groundedness.  Winters v. Gober, No. 99-7108 (Fed. Cir. July 
26, 2000).  In view of the Board's determination that the 
veteran's claim is well grounded, he is not prejudiced by the 
Board's decision as to this question in the first instance.

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war on or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

In December 1977 the RO denied service connection for a back 
disorder.  As the veteran did not appeal, that decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the December 1977 decision, the RO noted the 
absence of service medical evidence of a chronic back 
disability existing at discharge or post service.  Since that 
time, however, extensive medical evidence has been added to 
the claims file, to include evidence of a current back 
disability.  Also added to the claims file are additional 
service reports noting a congenital back deformity.  See 
38 C.F.R. § 3.156(c).  The above are clearly relevant to the 
veteran's claim.  Moreover, in December 1995 a VA examiner 
diagnosed residuals from in-service injury of the back, based 
on consideration of a history provided by the veteran.  For 
the purposes of determining materiality and well 
groundedness, the veteran's history of in-service injury is 
presumed credible.  As such, the additional evidence is new, 
and is material, speaking directly to the question of whether 
the veteran incurred a back disability as a result of 
service.  New and material evidence having been received, 
such claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board continues to note that the above-cited evidence, 
particularly the VA examiner's opinion relating current back 
disability to service, is sufficient to well ground the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
precluded, however, from adjudicating the veteran's claim for 
service connection for a back disorder prior to VA's 
fulfillment of the duty to assist.  This issue is, therefore, 
being remanded to the RO for the required development.


ORDER

New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a back disability; that claim is well grounded and, to that 
extent only, the appeal is granted.


REMAND

With respect to the additionally indicated development, the 
Board notes that as concluded above, the veteran's claim of 
entitlement to service connection for a back disorder is well 
grounded and the VA has a duty to assist the veteran with 
respect to his claim.  38 U.S.C.A. §  5107;  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Such duty includes obtaining relevant 
records which could possibly substantiate the claim and 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  

In this case, the record includes evidence noting a 
congenital lumbar deformity, in-service treatment for spinal 
diffusion, a 1970 post-service Workman's Compensation injury 
to the back and current back disability.  The claims file 
contains no medical opinion based on consideration of the 
relevant factors in this case.  Rather, the only etiologic 
opinion of record is the VA examination report that 
considered only the veteran's history, without reference to 
service records or the claims file.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991).  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Thus, 
a medical opinion as to relationship, if any, of current back 
problems to the veteran's period of service is required. 

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide 
copies of or release for any additional 
medical or employment evidence pertaining 
to his back.  The RO should also ensure 
that all records of pertinent VA 
treatment are of record.  

2.  The RO should obtain from the Social 
Security Administration records pertinent 
to any claim for Social Security benefits 
as well as the medical records relied 
upon concerning that claim.

3.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for a VA 
examination.  The claims file must be 
provided to the examiner for review prior 
to the examination.  Any indicated 
testing should be accomplished.  The 
examiner is requested to identify all 
existing back disorders and to provide an 
opinion as to the likelihood that each 
had its onset in or is otherwise related 
to the veteran's period of service, 
specifically his treatment for a 
condition diagnosed as spinal diffusion.  
If the examiner determines there is a 
congenital component to the veteran's 
lumbar disability, he/she should address 
whether such is a defect or a disease, 
see Winn v. Brown, 8 Vet. App. 510 
(1996), and whether any pre-existing 
lumbar disease entity was aggravated by 
service.  A complete rationale should be 
provided, with specific reference to 
factors such as the veteran's post-
service work-related injury.

4.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should review the case 
and re-adjudicate the veteran's claim of 
entitlement to service connection for a 
back disorder, with consideration of all 
potentially applicable laws and 
regulations.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, to 
include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


